     Case 2:20-cv-00344-DLR-JFM Document 37 Filed 07/02/20 Page 1 of 14



1    ALLISTER ADEL
     MARICOPA COUNTY ATTORNEY
2

3    BY:    SHERLE R. FLAGGMAN (019079)
            MAXINE S. MAK (031158)
4           Deputy County Attorneys
5           flaggmas@mcao.maricopa.gov
            makm@mcao.maricopa.gov
6
     CIVIL SERVICES DIVISION
7
     225 W. Madison
8    Phoenix, Arizona 85003
     Telephone (602) 506-8541
9    Facsimile (602) 506-4317
10   ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
11
     Attorneys for Defendant Penzone
12

13                        IN THE UNITED STATES DISTRICT COURT
14                             FOR THE DISTRICT OF ARIZONA
15

16    Jose Rodriguez                              No. CV-20-00344-PHX-DLR (JFM)

17                      Plaintiff,
                                                  DEFENDANT PENZONE’S MOTION TO
18           v.                                   DISMISS

19    Jeri Williams, et al.,

20                      Defendants.
21

22          Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant Penzone moves to dismiss Plaintiff’s
23   First Amended Complaint for failure to state a claim.
24          Background. Plaintiff was arrested on March 12, 2019 by two City of Phoenix
25   police officers for (1) interfering with judicial proceedings and (2) possession of drugs and
26   drug paraphernalia. Plaintiff was booked into the MCSO Jail. During the booking process,
27   Plaintiff was identified, albeit mistakenly, as having an outstanding 2010 warrant for
28


                                                  1
     Case 2:20-cv-00344-DLR-JFM Document 37 Filed 07/02/20 Page 2 of 14



1
     aggravated assault and failure to appear in Coconino County. During the MCSO booking
2
     process, Plaintiff was also charged with the crimes identified in the Coconino County
3
     warrant.1 It was later determined that the Coconino County warrant was for the arrest of
4
     Jose R. Meza a/k/a Jose Meza Rodriguez; although they have similar names and the same
5
     birthdate, Plaintiff is neither Jose R. Meza nor Jose Meza Rodriguez.
6
            Plaintiff made is initial court appearance in Maricopa County Superior Court within
7
     a few hours; he was released on his own recognizance on the Phoenix-initiated drug and
8
     judicial interference charges, and he was held on a $10,000 bond on the Coconino County
9

10   “page 2” charges. Several days later, Plaintiff was transported to Coconino County for a

11   court appearance and the charges arising from the warrant were dismissed.

12          Plaintiff has sued the City of Phoenix and its arresting officers; Maricopa County

13   Sheriff Penzone, and Coconino County Sheriff Driscoll. As to Sheriff Penzone, Plaintiff

14   fails to state a claim and Sheriff Penzone should be dismissed from this action.
15          III.   Legal Standard. To avoid dismissal under Rule 12(b)(6), a plaintiff must
16   allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic
17   Corp. v. Twombly, 550 U.S. 544, 547 (2007). “A claim has facial plausibility when the
18   plaintiff pleads factual content that allows the court to draw the reasonable inference that
19   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.
20   Ct. 1937, 1949 (2009), citing Twombly, 550 U.S. at 556. In analyzing whether a claim has
21   facial plausibility, a court will “accept as true all well-pleaded allegations of material fact
22
     and construe them in the light most favorable to the non-moving party.” Daniels-Hall v.
23
     Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). However, the principle that a court
24
     accepts as true all of the allegations in a complaint does not apply to legal conclusions or
25
     conclusory factual allegations. Ashcroft, 556 U.S. at 678. “Threadbare recitals of the
26
27   1
      The additional charges based on the Coconino County warrant are referred to as the “page 2”
28   charges.


                                                   2
     Case 2:20-cv-00344-DLR-JFM Document 37 Filed 07/02/20 Page 3 of 14



1
     elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.
2
     The trial court is “not bound to accept as true a legal conclusion couched as a factual
3
     allegation.” Id. “A plaintiff's obligation to provide the grounds of his entitlement to relief
4
     requires more than labels and conclusions, and a formulaic recitation of the elements of a
5
     cause of action will not do.” Twombly, 550 U.S. at 555. Dismissal for insufficiency of a
6
     complaint is proper if the complaint fails to state a claim on its face. Lucas v. Bechtel Corp.,
7
     633 F.2d 757, 759 (9th Cir. 1980).
8
            IV.     Counts Ten and Twenty of Plaintiff’s First Amended Complaint Fail to
9

10   State Fourth Amendment Claims. In Count Ten of his First Amended Complaint, Plaintiff

11   alleges that his rights guaranteed under the Fourth and Fourteenth Amendments to the

12   United States Constitution were violated as a result of Sheriff Penzone’s policies, or lack

13   thereof, for investigating the identity of persons charged pursuant to a warrant. In Count

14   Twenty, Plaintiff alleges Fourth and Fourteenth Amendment violations arising from
15   unnamed MCSO officers engaging in “judicial deception.” The allegations fail to state
16   Fourth Amendment violations. When a plaintiff challenges the length of his pretrial
17   detention based upon a mistaken arrest pursuant to a facially valid warrant 2, the Supreme
18   Court’s decision in Baker v. McCollan, 443 U.S. 137 (1979) provides the proper analytical
19   framework under which the Plaintiff’s claims are analyzed. Baker analyzed such a claim
20   under the Fourteenth Amendment, not the Fourth Amendment. 3 443 U.S. at 142-145. And
21   in Robins v. Harum, 773 F.2d 1004 (9th Cir. 1985), the Ninth Circuit held that a Fourth
22
     Amendment seizure continues only while the arrestee is in the custody of the arresting
23
     officers. See also Lee v. City of Los Angeles, 250 F.3d 668, 683 (9th Cir. 2001) (“the loss
24
     of liberty caused by an individual's mistaken incarceration ‘after the lapse of a certain
25
     2
       Plaintiff does not allege that the warrant was facially invalid; rather, he claims only that he was
26   not the person named in, or sought by, the warrant.
     3
27     While there were no Fourth Amendment claims in Baker, the Court held that such a claim was
     not available because the warrant pursuant to which plaintiff was arrested provided sufficient
28   probable cause. 443 U.S. at 145.


                                                      3
     Case 2:20-cv-00344-DLR-JFM Document 37 Filed 07/02/20 Page 4 of 14



1
     amount of time’ gives rise to a claim under the Due Process Clause of the Fourteenth
2
     Amendment.”) Plaintiff fails to state a claim arising under the Fourth Amendment and these
3
     allegations must be dismissed.
4
            V.        Counts Ten, Nineteen, and Twenty of Plaintiff’s First Amended
5
     Complaint Fail to State a Claim for Monell Policy or Custom Violations for Which
6
     Sheriff Penzone can be Liable. A local governmental unit may not be held responsible
7
     for the acts of its employees under a respondeat superior theory of liability. See Bd. of Cnty.
8
     Comm’rs v. Brown, 520U.S. 397, 403 (1997); Monell v. Dep’t of Soc. Servs., 436 U.S. 658,
9

10   691 (1978); Fogel v. Collins, 531 F.3d 824, 834 (9th Cir. 2008). To state a claim against a

11   municipality or an official of such in his official capacity, a plaintiff must demonstrate that

12   the alleged constitutional deprivation was the product of a policy or custom of the local

13   governmental unit. See Brown, 520 U.S. at 403; Monell, 436 U.S. at 690-91; and Fogel, 531

14   F.3d at 834. To make this showing, a plaintiff must demonstrate that (1) he was deprived of
15   a constitutional right; (2) the entity had a policy or custom; (3) the policy or custom
16   amounted to deliberate indifference to the plaintiff’s constitutional right; and (4) the policy
17   or custom was the moving force behind the constitutional violation. Mabe v. San
18   Bernardino Cnty., Dep’ t of Pub. Soc. Servs., 237 F.3d 1101, 1110-11 (9th Cir. 2001). For
19   a government official to be liable in his official capacity, a plaintiff must allege injuries
20   resulting from a policy, practice, or custom of the agency over which that individual has
21   final policy-making authority. See Cortez v. County of Los Angeles, 294 F.3d 1186, 1188
22
     (9th Cir. 2002). For purposes of this motion, Sheriff Penzone does not dispute that he has
23
     final policy-making authority for the MCSO.
24
            Sheriff Penzone has established several policies for the jail intake process; see
25
     Exhibit     1:   Policy   DO-1    “INTAKE      PROCESS;”       Exhibit    2:   Policy    DO-3
26
     “IDENTIFICATION PROCESS;” Exhibit 3: Policy DO-5 “SUMMONS BOOKINGS;”
27
     Exhibit 4: Policy GJ-15 “WARRANT CONFIRMATION AND SELF-SURRENDER
28


                                                   4
     Case 2:20-cv-00344-DLR-JFM Document 37 Filed 07/02/20 Page 5 of 14



1
     REQUESTS BY A CITIZEN;” Exhibit 5: OIC [Operation Information Center] Training
2
     Manual; and Exhibit 6: Warrant Process Training Manual. The court may consider these
3
     policies and manuals in ruling on this Motion and doing so will not convert this 12(b)(6)
4
     motion into a motion for summary judgment. Under the “incorporation by reference”
5
     doctrine, “a court may look beyond the pleadings without converting the Rule 12(b)(6)
6
     motion into one for summary judgment.” Davis v. HSBC Bank Nevada, N.A., 691 F.3d
7
     1152, 1160 (9th Cir. 2012) (citing Van Buskirk v. Cable News Network, Inc., 284 F.3d 977,
8
     980 (9th Cir.2002)) A court may consider certain materials—documents attached to the
9

10   complaint, documents incorporated by reference in the complaint, or matters of judicial

11   notice—without converting the motion to dismiss into a motion for summary judgment.”

12   Letizia v. Facebook Inc., 267 F. Supp. 3d 1235, 1241 (N.D. Cal. 2017) (quoting United

13   States v. Ritchie, 342 F.3d 903, 908 (9th Cir.2003)) A court “may treat such a document as

14   part of the complaint, and thus may assume that its contents are true for purposes of a motion
15   to dismiss under Rule 12(b)(6).” Davis, 691 F.3d at 1160. Here, Plaintiff’s First Amended
16   Complaint extensively references the Sheriff’s policies and they are thus incorporated by
17   reference into the First Amended Complaint and may be considered by the Court in
18   conjunction with this motion.
19          Whether the Sheriff’s policies were followed in this case (Defendants in no way
20   concede that the policies were not followed) is an issue that will be decided by the trier of
21   fact and is not a matter to be decided in this motion. Rather, the issue presented is whether
22
     the Sheriff has established constitutionally sound intake policies and procedures. Plaintiff’s
23
     First Amended Complaint makes only vague and conclusory allegations about the policies
24
     and thus fails to state a claim. For instance, at ¶78, Plaintiff alleges that the Sheriff’s policies
25
     “virtually ensure that innocent persons arrested on warrants will be received into and
26
     detained by the sheriff’s department because the policies delegate to the arresting agency
27
     all responsibility for obtaining and investigating identifying information and
28


                                                      5
     Case 2:20-cv-00344-DLR-JFM Document 37 Filed 07/02/20 Page 6 of 14



1
     characteristics.” Plaintiff fails to allege how/why this, if accurate, is constitutionally infirm.
2
            In Count Nineteen, Plaintiff provides details about the booking/identification process
3
     and alleges at ¶ ¶113, 115 that MCSO staff ignored available information that would have
4
     confirmed that Plaintiff was not named in the Coconino warrant. If true, and Defendants
5
     make no such admission, Plaintiff only states a claim for negligence, not a Monell policy
6
     claim, and no different result is achieved by Plaintiff gratuitously including the phrase of
7
     “deliberate indifference” in ¶ ¶113 and 117 of the First Amended Complaint.
8
            In Count Twenty, Plaintiff alleges a Monell violation without identifying any policy
9

10   or even using the word “policy” in his assertions. Instead, Plaintiff alleges, at most, that the

11   Sheriff’s officers were negligent in failing to tell the Court at Plaintiff’s Initial Appearance

12   hearing that Plaintiff was not the object of the Coconino warrant4; this does not state a

13   constitutional claim. Plaintiff then alleges that the MCSO officers engaged in “judicial

14   deception” by not telling the Court that Plaintiff was not the target of the Coconino warrant.
15   Plaintiff’s theory fails to state a Monell claim for several reasons. First, the claim alleges
16   negligence not an unconstitutional policy. Second, Plaintiff’s theory incorrectly assumes
17   that any officer accompanying Plaintiff to court had information about the warrant
18   verification and a duty to provide information to the court. Third. judicial deception is
19   inapposite because the claim arises when an officer, when applying for a search warrant,
20   “deliberately or recklessly made false statements or omissions that were material to the
21   finding of probable cause.” Smith v. Almada, 640 F.3d 931, 937 (9th Cir. 2011); see also
22
     Newt v. Kasper, 85 Fed. Appx. 37, 37 (9th Cir. 2003) (“A cognizable judicial deception
23
     claim under § 1983 requires [plaintiff] to show that the officer ‘made deliberately false
24
     statements or recklessly disregarded the truth in the affidavit and that the falsifications were
25
     material to the finding of probable cause.’”) The warrant that was the basis of the page 2
26
27   4
      Plaintiff fails to allege that the officers had a duty to inform the Court and Defendant
28   denies that such a duty exists.


                                                     6
     Case 2:20-cv-00344-DLR-JFM Document 37 Filed 07/02/20 Page 7 of 14



1
     charges was ten years old and was issued in Coconino County; MCSO did not apply for the
2
     warrant or submit an affidavit with which to obtain the warrant. Judicial deception therefore
3
     does not apply. Count Twenty fails to state a claim and must be dismissed.
4
            Further, under the Ashcroft and Twombly standards, the threadbare, vague and
5
     conclusory allegations in Plaintiff’s First Amended Complaint fail to state a claim for
6
     Monell/policy maker liability. Plaintiff has not pled a claim for relief with the vague
7
     allegations that the Sheriff “has failed to develop even basic intake policies;” or that the
8
     Sheriff’s (unnamed and undescribed) policies “virtually ensure that innocent persons
9

10   arrested on warrants5 will be received into and detained;” or that the Sheriff’s “policies,

11   customs and/or practices demonstrate a deliberate indifference by the Maricopa County

12   Sheriff’s Department to the constitutional rights of persons detained by the Maricopa

13   County Jail.” The First Amended Complaint lacks factual specificity and must be dismissed

14   because it lacks allegations that state a plausible claim for relief.
15          The Supreme Court made clear in Monell that in addition to an official policy, a
16   municipality may be sued for “constitutional deprivations visited pursuant to governmental
17   ‘custom’ even though such custom has not received formal approval through the
18   [governmental] body's official decision making channels.” 436 U.S at 690–91. Random acts
19   or isolated events are insufficient to establish a custom. Navarro v. Block, 72 F.3d 712, 714
20   (9th Cir. 1995), as amended on denial of reh'g (Jan. 12, 1996) Bouman v. Block, 940 F.2d
21   1211, 1231 (9th Cir. 1991) and its progeny establish that a plaintiff may proceed in a § 1983
22
     action despite the absence of written authorization or express municipal policy, if a practice
23
     is so permanent and well-settled as to constitute a “custom or usage” with the force of law.
24
     However, a single instance is not sufficient to show that a “practice is so widespread as to
25

26   5
       Plaintiff was not arrested on the Coconino County warrant; he was arrested for interfering with
27   judicial proceedings and possession of drugs. The Coconino warrant was discovered by MCSO
     and resulted in the page 2 charges being added after Plaintiff was arrested by the City of Phoenix
28   police officers.


                                                     7
     Case 2:20-cv-00344-DLR-JFM Document 37 Filed 07/02/20 Page 8 of 14



1
     have the force of law.” Bd. of Cnty. Comm'rs of Bryan Cnty. v. Brown, 520 U.S. 397, 404,
2
     117 S. Ct. 1382, 137 L.Ed.2d 626 (1997). See also Trevino v. Gates, 99 F.3d 911, 918 (9th
3
     Cir. 1996), cert. denied, 520 U.S. 1117, 117 S. Ct. 1249, 137 L.Ed.2d 330 (1997)
4
     (“[l]iability for improper custom may not be predicated on isolated or sporadic incidents; it
5
     must be founded upon practices of sufficient duration, frequency and consistency that the
6
     conduct has become a traditional method of carrying out policy.”); Spears v. Arizona Bd. of
7
     Regents, 372 F. Supp. 3d 893, 924 (D. Ariz. 2019) (“Liability for improper custom may
8
     not be predicated on isolated or sporadic incidents; it must be founded upon practices of
9

10   sufficient duration, frequency and consistency that the conduct has become a traditional

11   method of carrying out policy.”) and Webb v. Sloan, 330 F. 3d 1158, 1164 (9th Cir. 2003)

12   (quoting Christie v. Iopa, 176 F.3d 1231, 1235 (9th Cir. 1999)). (“An isolated incident is

13   ordinarily insufficient to establish a longstanding practice or custom.”) Here, rather than

14   describing a longstanding custom, pattern or practice instituted or condoned by the Sheriff,
15   Plaintiff’s First Amended Complaint identifies only this incident of an individual retained
16   under a warrant issued for another person with a similar name and the same birthdate.
17   Plaintiff has not identified any other incidents of sufficient duration, frequency, and
18   consistency that the alleged conduct has become a traditional method of carrying out the
19   Sheriff’s business. Plaintiff fails to articulate how this isolated incident represents an official
20   longstanding custom or practice of the Sheriff such that it should be considered a policy,
21   and how the “policy” was the moving force behind his injury.
22
            Having failed to properly identify the Sheriff’s policy, custom or practice that
23
     violated his constitutional rights, Plaintiff has failed to state a claim for relief under Monell
24
     and Counts 10, 19 and 20 of his First Amended Complaint should be dismissed.
25
            VI.     Count Nineteen Fails to State a Claim for Failure to Train. To state a
26
     claim for failure to train, a plaintiff must allege facts to support that the alleged failure
27
     amounted to deliberate indifference. Cannell v. Lightner, 143 F.3d 1210, 1213 (9th Cir.
28


                                                     8
     Case 2:20-cv-00344-DLR-JFM Document 37 Filed 07/02/20 Page 9 of 14



1
     1998). A plaintiff must allege facts to support that not only was particular training
2
     inadequate, but also that such inadequacy was the result of “a ‘deliberate’ or ‘conscious’
3
     choice” on the part of the defendant. Id. at 1213-14; see Clement v. Gomez, 298 F.3d 898,
4
     905 (9th Cir. 2002) (a plaintiff must allege facts to support that “in light of the duties
5
     assigned to specific officers or employees, the need for more or different training is [so]
6
     obvious, and the inadequacy so likely to result in violations of constitutional rights, that the
7
     policy[]makers . . . can reasonably be said to have been deliberately indifferent to the need”)
8
     (quoting City of Canton v. Harris, 489 U.S. 378, 390 (1989)). Although Plaintiff
9

10   haphazardly references a failure to train or inadequate training in Count Nineteen of his

11   First Amended Complaint, he provides nothing more than threadbare recitals and fails to

12   provide any facts or the requisite level of specificity mandated by Iqbal, Twombly, Cannell,

13   Clement and Canton. Plaintiff has failed to state a claim for constitutionally infirm training,

14   and the allegations of Count Nineteen must be dismissed.
15          VII. Because Plaintiff Cannot Establish That He Was Falsely Imprisoned, He
16   has Failed to State a Respondeat Superior Claim Against Sheriff Penzone for the
17   Alleged Tortious Acts of Jail Personnel. Under Arizona law, the intentional torts of false
18   arrest and false imprisonment differ only in terminology and are defined as the detention of
19   a person without his consent and without lawful authority. The essential element necessary
20   to constitute either false arrest or false imprisonment is unlawful detention. Spears v.
21   Arizona Bd. of Regents, 372 F. Supp. 3d 893, 922 (D. Ariz. 2019) (internal citations omitted)
22
     See Cullison v. City of Peoria, 120 Ariz. 165, 169, 584 P.2d 1156, 1160 (1978) (“a detention
23
     which occurs pursuant to legal authority such as a valid warrant is not an unlawful
24
     detention.”); see also Wallace v. Kato, 549 U.S. 384, 389 (2007) (“The sort of unlawful
25
     detention remediable by the tort of false imprisonment is detention without legal process.”)
26
     (emphasis in original; internal citations omitted). However, “[r]eflective of the fact that
27
     false imprisonment consists of detention without legal process, a false imprisonment ends
28


                                                    9
     Case 2:20-cv-00344-DLR-JFM Document 37 Filed 07/02/20 Page 10 of 14



1
     once the victim becomes held pursuant to such process—when, for example, he is bound
2
     over by a magistrate or arraigned on charges.” Id. (emphasis in original)
3
            Here, Plaintiff’s detention was pursuant to legal process. Plaintiff has not alleged
4
     that the warrant pursuant to which he was arrested was facially invalid; rather, although the
5
     warrant was valid, Plaintiff was not the person sought by the warrant. When a non-arresting
6
     custodial law enforcement agency (here, MCSO) holds a suspect in custody pursuant to a
7
     facially valid warrant matching the suspect’s description (Plaintiff and Jose Meza
8
     Rodriguez shared similar names and identical birthdates), the detention is constitutionally
9

10   proper as a matter of law. See Baker, supra at 145-146. Pursuant to Baker, a custodial

11   agency is under no duty to investigate the arrestee’s identity, even when the arrestee

12   complains he is not the person wanted by the warrant, and the custodial agency has

13   information in its possession that, if examined, would exonerate the arrestee. Id. Holding

14   that the County Sheriff had not caused a deprivation of the plaintiff’s constitutional rights,
15   the Supreme Court explained:
16          [W]e do not think a sheriff executing an arrest warrant is required by the
            Constitution to investigate independently every claim of innocence . . . [n]or
17          is the official charged with maintaining custody of the accused named in the
            warrant required by the Constitution to perform an error-free investigation of
18          such a claim. The ultimate determination of such claims of innocence is
            placed in the hands of the judge and the jury. Id. at 145-146.
19

20          Under Baker, where an individual is arrested on a warrant reasonably matching his
21   description, the custodian’s only duty under the Constitution is to provide the detainee with
22   a speedy court appearance under the Sixth Amendment. Baker, 443 U.S. at 145-46. Plaintiff
23   was not falsely imprisoned because the Coconino County warrant was legally valid.
24          Plaintiff’s incarceration was pursuant to legal process because he timely appeared in
25   front of a judge to address the charges. The parties do not dispute that Plaintiff made his
26
     initial appearances on the local charges (judicial interference and drugs) as well as the page
27
     2 charges set forth in the Coconino County warrant. The parties also do not dispute that the
28


                                                  10
     Case 2:20-cv-00344-DLR-JFM Document 37 Filed 07/02/20 Page 11 of 14



1
     judge released Plaintiff on his own recognizance on the local charges and ordered him held
2
     on a $10,000 bond on the page 2 Coconino County charges. Having been provided with
3
     legal process, Plaintiff’s incarceration did not constitute false imprisonment.
4
            Because his detention officers did not falsely imprison Plaintiff, Sheriff Penzone
5
     does not have respondeat superior liability for the officers’ actions. Plaintiff has failed to
6
     state a claim for common law vicarious liability and his First Amended Complaint must be
7
     dismissed.
8
            VIII. Plaintiff Has Failed to State a Claim for Respondeat Superior Liability
9

10   Against Sheriff Penzone Because Plaintiff Has Failed to State a Claim for Negligence

11   or Gross Negligence Against Jail Personnel. A plaintiff seeking to establish a claim for

12   negligence must prove four elements: (1) a duty requiring the defendant to conform to a

13   certain standard of care; (2) a breach by the defendant of that standard; (3) a causal

14   connection between the defendant's conduct and the resulting injury; and (4) actual
15   damages." Gipson v. Kasey, 214 Ariz. 141, 143, ¶ 9 (2007). Whether a duty exists is a matter
16   of law for the court to decide. Acri v. State, 242 Ariz. 235, 238, ¶ 6 (App. 2017). "Duty is
17   defined as an obligation, recognized by law, which requires the defendant to conform to a
18   particular standard of conduct in order to protect others against unreasonable risks of harm."
19   Gipson, 214 Ariz. at 143, ¶ 10 (quotation omitted). Such an obligation may arise from
20   "either recognized common law special relationships or relationships created by public
21   policy." Quiroz v. Alcoa Inc., 243 Ariz. 560, 565, ¶ 14 (2018). Duty is not presumed; in
22
     every negligence case, the plaintiff bears the burden of proving the existence of a duty. Id.
23
     at 563. Duty is based on either special relationships recognized by the common law, or
24
     relationships created by public policy. Id. In Arizona, our primary source for identifying a
25
     duty based on public policy is our state statutes. Id. at 566. A statute reflecting public policy
26
     may create a duty when a plaintiff “is within the class of persons to be protected by the
27
     statute and the harm that occurred ... is the risk that the statute sought to protect against.”
28


                                                    11
     Case 2:20-cv-00344-DLR-JFM Document 37 Filed 07/02/20 Page 12 of 14



1
     Id. at 565. In the absence of a statute creating a duty, courts exercise great restraint in
2
     declaring public policy. Id.
3
            Plaintiff has failed to state a claim for negligence in his First Amended Complaint
4
     because neither the Sheriff nor his deputies owe a duty to investigate a pretrial detainee’s
5
     claims of innocence. The county sheriff is a constitutional county officer with such powers
6
     and duties “as prescribed by law.” Ariz. Const. art. 12, §§ 3, 4. The statutory duties of the
7
     sheriff are listed in A.R.S. § 11–441(A):
8

9           A. The sheriff shall:
            …
10          4. Attend all courts, except justice and municipal courts, when an element of
11          danger is anticipated and attendance is requested by the presiding judge, and
            obey lawful orders and directions issued by the judge.
12
            5. Take charge of and keep the county jail, including a county jail under
13
            the jurisdiction of a county jail district, and the prisoners in the county
14          jail.

15
            In addition, A.R.S. § 31-101 provides “The common jails in the several counties and
16
     county jails under the jurisdiction of county jail districts shall be kept by the sheriffs of the
17
     counties in which they are respectively located. The jails shall be used for detention of
18
     persons committed to them in accordance with the provisions set forth in this chapter.”
19
            There is neither an Arizona statutory nor common law duty for detention personnel
20
     to investigate a pretrial detainee’s claims of innocence; to conclude otherwise would impose
21
     an onerous burden on detention personnel, especially in the aggregate of multiple inmates
22
     claiming to be innocent. Absent a duty to investigate, the detention personnel cannot be
23
     found negligent, and the Sheriff bears no respondeat superior liability. Count Twelve of
24
     Plaintiff’s First Complaint fails to state a claim and must be dismissed.
25

26          Plaintiff has also failed to state a claim for gross negligence. Under Arizona law, “[a]

27   party is grossly or wantonly negligent if he acts or fails to act when he knows or has reason

28   to know facts which would lead a reasonable person to realize that his conduct not only


                                                    12
     Case 2:20-cv-00344-DLR-JFM Document 37 Filed 07/02/20 Page 13 of 14



1
     creates an unreasonable risk of bodily harm to others but also involves a high probability
2
     that substantial harm will result.” Walls v. Ariz. Dep't of Pub. Safety, 170 Ariz. 591, 826
3
     P.2d 1217, 1221 (Ariz.Ct.App.1991). Plaintiff’s First Amended Complaint fails to plead the
4
     elements of a gross negligence claim; rather, he provides only conclusory allegations that
5
     the unnamed detention personnel were grossly negligent “when they failed to conduct any
6
     investigation to ensure that plaintiff was the person named in the [Coconino] warrant.”
7
     (Doc. 24-1 at ⁋85) Plaintiff’s threadbare allegation of gross negligence fails to meet the
8
     pleading requirements of Twombly and Iqbal and they must be dismissed.
9

10         Moreover, gross negligence, like negligence, requires proof of a duty. See Hogue v.

11   City of Phoenix, 240 Ariz. 277, 280, ¶ 11 (App. 2016). Because there is no duty and because

12   his allegations are otherwise deficient, Plaintiff has failed to state a claim for gross

13   negligence. Accordingly, the respondeat superior allegation against Sheriff Penzone also

14   fails to state a claim and Count Twelve of Plaintiff’s First Amended Complaint must be
15   dismissed.
16         IX.    Conclusion. Plaintiff’s First Amended Complaint fails to state a claim for
17   relief against Sheriff Penzone under federal or state law. Accordingly, Sheriff Penzone
18   should be dismissed from this action.
19

20         RESPECTFULLY SUBMITTED this 2nd day of July 2020.

21                                           ALLISTER ADEL
                                             MARICOPA COUNTY ATTORNEY
22

23                                           By /s/ Sherle R. Flaggman
                                                SHERLE R. FLAGGMAN
24                                              MAXINE S. MAK
25                                              Deputy County Attorneys
                                                Attorneys for Defendant Penzone
26
27

28


                                                  13
     Case 2:20-cv-00344-DLR-JFM Document 37 Filed 07/02/20 Page 14 of 14



1                                                CERTIFICATE OF SERVICE
2           I hereby certify that on July 2, 2020, I caused the foregoing document to be
     electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
3    transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
4    Honorable Douglas L. Rayes
     United States District Court
5
     Sandra Day O’Connor U.S. Courthouse, Suite 626
6    401 West Washington Street, SPC 79
     Phoenix, Arizona 85003-2162
7

8    Honorable James F. Metcalf
     Magistrate Judge
9    United States District Court
     John M. Roll U.S. Courthouse
10
     98 West 1st Street, Suite 2400
11   Yuma, AZ 85364
12   Wendy F. White, Esq.
13   Gary Perlmutter, Esq.
     Southwest Center for Equal Justice
14   1124 Mountainaire Rd.
     Flagstaff, AZ 86005
15
     wendy.white@swcej.org
16   gary.pearlmutter@swcej.org
     Attorneys for Plaintiff
17

18   Sally A. Odegard
     HOLLOWAY ODEGARD & KELLY, P.C.
19   3020 E. Camelback Road, Suite 201
     Phoenix, Arizona 85016
20
     sodegard@hoklaw.com
21   Attorneys for Defendant City of Phoenix.
     Chief Williams, and Officers Fuller and Garcia
22

23   Aaron M. Lumpkin Brian Y. Furuya
     COCONINO COUNTY ATTORNEY
24   110 E. Cherry Ave
     Flagstaff, Arizona 86001
25
     alumpkin@coconino.az.gov
26   bfuruya@coconion.az.gov
     Attorneys for Defendant Coconino County Sheriff Jim Driscoll
27
     /s/ R. Scott
28   S:\CIVIL\CIV\Matters\CJ\2019\Rodriguez v. City of Phoenix, et al. CJ19-0216 MIDP\Pleadings\20-0702 MTD.docx



                                                                      14
